                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                   4     EVETTE MINOR,                                      Case No. 19-cv-08151-JCS
                                                        Plaintiff,
                                   5
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         CASE SHOULD NOT BE REMANDED
                                   6
                                   7     THE BANK OF NEW YORK MELLON, et
                                         al.,
                                   8                    Defendants.
                                   9
                                              Plaintiff Evette Minor filed this action in the California Superior Court for Sonoma
                                  10
                                       County. Defendants The Bank of New York Mellon and Specialized Loan Servicing, LLC
                                  11
                                       (“SLS”) removed to this Court asserting diversity jurisdiction under 28 U.S.C. § 1332.
                                  12
                                       Defendants’ notice of removal asserts that no defendant is a citizen of the same state as Minor (a
Northern District of California
 United States District Court




                                  13
                                       California resident), but provides only the following information about SLS: “Plaintiff admits
                                  14
                                       that defendant Specialized Loan Servicing, LLC is organized in the State of Delaware, whit
                                  15
                                       [sic] its principal place of business being Highlands, Ranch Colorado.” Notice of Removal
                                  16
                                       (dkt. 1) ¶ 5. The Ninth Circuit has held, however, “that, like a partnership, an LLC is a
                                  17
                                       citizen of every state of which its owners/members are citizens”—it is not treated like a
                                  18
                                       corporation with citizenship dependent on its state of organization and principal place of
                                  19
                                       business. Johnson v Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
                                  20
                                              The parties are therefore ORDERED TO SHOW CAUSE why this case should not be
                                  21
                                       remanded to state court for lack of jurisdiction. In light of Minor’s pending application for a
                                  22
                                       temporary restraining order to block a trustee’s sale set for December 30, 2019, the parties must
                                  23
                                       respond to this order no later than 11:00 AM Pacific Standard Time on December 24, 2019 with
                                  24
                                       evidence sufficient to establish whether any member of SLS is a citizen of California.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: December 23, 2019                         ______________________________________
                                  27                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  28
